DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable Kwon et al. (US 2014/0228252; Reference A)  in view of White et al. (US 2016/0346217; provided in the IDS dated 8-16-2019).
Kwon teaches a composition comprising disc-shaped microparticles in a silica shell, the microparticles being functionalized with carboxyl or amine groups to improve the binding properties of biomaterials (¶0020-0022), reading in-part on claims 1-3.
Regarding claim 4, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04, In this case, the wherein clause of claim 4 has been fully considered but afforded no patentable weight as such statements amount to an intended downstream use of the claimed composition and do not impart and further structural limitations to said composition.
Kwon teaches a method of preparing disc-shaped microparticles in a silica shell, the method a step of preparing microparticles by photocuring polymerization of a mixture of a photocurable substance and a linker having a functional group 
Regarding claims 1 and 5, Kwon does not teach that the microparticles are coated with polydopamine. Regarding claim 7, Kwon does not teach adding dopamine hydrochloride nor stirring for 40-80 minutes.
White teaches a composition comprising polydopamine-coated microcapsules/particles (Abstract; Fig. 2; ¶0050). White teaches polydopamine is useful as a coating for interfacing with cells and shows strong adhesion to many types of surfaces (¶0007 and ¶0010), reading on claims 1 and 5. White teaches methods of making the composition comprising polydopamine-coated capsules, the method comprising a step of adding dopamine hydrochloride to microcapsules and then stirring for about 20 minutes until the color of the solution turned brown thus indicated polymerization of the dopamine (¶0052), reading in-part on claim 7.
Regarding claims 1 and 5, it would have been obvious before the invention was filed to further add the polydopamine of White to the microparticle composition of Kwon A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Kwon and White are directed towards microcapsule/particle compositions. The skilled artisan would have been motivated to do so because White teaches that polydopamine is useful as a coating for interfacing with cells and shows strong adhesion to many types of surfaces, and so the addition would predictably improve upon the adhesive properties of the microparticle composition of Kwon.
Regarding claim 7, it would have been obvious before the invention was filed to then further add the dopamine hydrochloride and mixing step of White such as to add 
Regarding claim 7, generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that the claimed ranges are is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also see M.P.E.P. § 2144.05 (II) and (III). In the instant case, White teaches that the mixing time of dopamine hydrochloride is a result effective variable to polymerize the dopamine to polydopamine and also teaches a clear indication that polymerization has occurred when the solution turns brown. The burden is shifted back to establish criticality of the claimed mixing time by objective evidence.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653